Name: Commission Implementing Regulation (EU) 2019/777 of 16 May 2019 on the common specifications for the register of railway infrastructure and repealing Implementing Decision 2014/880/EU (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: land transport;  EU institutions and European civil service;  communications;  European construction;  information technology and data processing;  economic geography;  technology and technical regulations
 Date Published: nan

 27.5.2019 EN Official Journal of the European Union LI 139/312 COMMISSION IMPLEMENTING REGULATION (EU) 2019/777 of 16 May 2019 on the common specifications for the register of railway infrastructure and repealing Implementing Decision 2014/880/EU (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive (EU) 2016/797 of the European Parliament and of the Council of 11 May 2016 on the interoperability of the rail system within the European Union (1), and in particular Article 49(5) thereof, Whereas: (1) Directive (EU) 2016/797 clarifies the roles of railway actors, especially railway undertakings and infrastructure managers, in relation to the checks to be performed before the use of authorised vehicles. (2) The register of railway infrastructure should provide transparency on the characteristics of the network and be used as a reference database. In particular, it should be used in combination with the values of the parameters recorded in the vehicle authorisation for placing on the market, to check the technical compatibility between a vehicle and a route. (3) The list of parameters of the register of railway infrastructure and the common user interface set out in Commission Implementing Decision 2014/880/EU (2) should be updated in order to allow for the checking of vehicle-route compatibility. At the same time, the register of infrastructure web-based application (RINF Application) should replace the common user interface. (4) The RINF Application should be set up and managed by the European Union Agency for Railways (the Agency) and should provide access to the Member States' asset record stating the values of the network parameters of each subsystem or part of subsystem concerned. In particular, Member States should use it to comply with the publication obligation provided for in Article 49(1) of Directive (EU) 2016/797, in order to provide users with a single entry point. (5) Data relating to the parameters specified in the table in the Annex to Implementing Decision 2014/880/EU is to be collected and inserted, for the whole Union rail system, in the register of railway infrastructure by 16 March 2019, in accordance with Article 5 of that Decision. Data relating to new parameters specified in this Regulation should be collected and inserted in the register of infrastructure in due time to achieve the objectives of Directive (EU) 2016/797, in particular to allow for the checking of vehicle-route compatibility on the basis of the RINF Application. RINF Application should be operational at the latest when this Regulation enters into application and data relating to parameters relevant for the checking of vehicle-route compatibility should be collected and inserted by 16 January 2020 at the latest and as soon as practicable. (6) Each Member State should designate a national registration entity to be responsible for the coordination of the submission and regular update of data of its register of infrastructure. (7) Infrastructure managers should collect data relating to their network and ensure that data submitted to registration entities is complete, consistent, accurate and up to date. (8) Further developments of the RINF Application should facilitate the checking of vehicle-route compatibility and the compilation of the route book with information from the RINF Application. The Agency should assess the benefits and cost of RINF Application add-ons and implement them as appropriate. (9) The Agency should set up an application guide describing and where necessary explaining the requirements of this Regulation. The guidelines should be updated, published and made available to the public free of charge. (10) On 27 July 2018, the Agency issued a recommendation on the common specifications for the register of railway infrastructure to update the functions of the register of infrastructure with Directive (EU) 2016/797. (11) Implementing Decision 2014/880/EU should therefore be repealed. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 51(1) of Directive (EU) 2016/797, HAS ADOPTED THIS REGULATION: Article 1 Common specifications for the register of infrastructure 1. The common specifications for the register of infrastructure referred to in Article 49 of Directive (EU) 2016/797 shall be those laid down in the Annex to this Regulation. 2. Each Member State shall ensure the values of the parameters of its railway network are computerised in an electronic application which shall comply with the common specifications of this Regulation. Article 2 RINF Application 1. The Agency shall set up and maintain a web-based application (RINF Application) to act as single entry point for the publication of Member States' infrastructure information in accordance with Article 49 of Directive (EU) 2016/797. 2. The RINF Application shall be set up in accordance with the Annex to this Regulation. 3. The Agency shall ensure that the RINF Application is operational by 16 June 2019 at the latest. 4. Each Member State shall ensure that the necessary data for its network is collected and inserted in the RINF Application by the dates set out in Table 1 in the Annex. 5. Each Member State shall ensure that data in the RINF Application is maintained updated in accordance with Article 5. 6. The Agency shall set up a group composed of representatives of the national registration entities to coordinate, monitor and support the population of the RINF Application. Article 3 Transition 1. Deadlines for the population of the register of infrastructure stipulated in Implementing Decision 2014/880/EU and set out in the Annex to this Regulation remain applicable. 2. Member States and the Agency shall ensure that the data collected and inserted in the register of infrastructure in accordance with Implementing Decision 2014/880/EU remains available, and shall ensure it is accessible via the RINF Application. Article 4 National registration entity 1. Each Member State shall designate a national registration entity in charge of coordinating the Member State's collecting and inserting the data to the RINF Application. 2. Each Member States shall notify the Agency by 16 June 2019 at the latest of the national registration entity designated in accordance with paragraph 1 if that entity is not the body designated in accordance with Article 6(2) of Implementing Decision 2014/880/EU. 3. From 1 January 2021, subject to the development of RINF application referred to in Article 6(1)(a), infrastructure managers of each Member States shall be in charge of collecting and inserting the data to the RINF Application. Article 5 Collection of data 1. Infrastructure managers shall ensure the accuracy, completeness, consistency and timeliness of data in the RINF Application and submit updated data as soon as such data becomes available. 2. Until 31 December 2020, infrastructure managers shall submit data to registration entities. Registration entities shall submit data to the RINF application at least every month unless no data needs to be updated. In the latter case, registration entities shall inform the Agency that no data needs to be updated. One update shall coincide with the annual publication of the network statement. 3. From 1 January 2021, subject to the development of RINF application referred to in Article 6(1)(a), infrastructure managers shall directly submit data to the RINF application, as soon as such data becomes available. 4. Information relating to infrastructures placed in service after 16 June 2019 shall be submitted to the RINF application before the placing in service. Article 6 Further developments 1. The Agency, taking into account the result of a cost-benefit analysis, shall update the RINF application by 1 January 2021 in order to: (a) streamline the process of updating data in the RINF Application in order to allow infrastructure managers to update information as soon as it becomes available; (b) improve the description of the network so as to display its geometry accurately; (c) provide information regarding possible routing on the network; (d) provide means for alerting railway undertakings regarding changes in the RINF Application relevant to them. 2. By 16 January 2022, the Agency, taking into account the result of a cost-benefit analysis, shall update the RINF application to enable the collection and insertion of information necessary for the Route Book referred to in Appendix D2 to Commission Implementing Regulation (EU) 2019/773 (3). Each Member State shall ensure that its register of infrastructure provides the information necessary for the Route Book one year after the RINF Application has been updated. 3. Further developments of the RINF application may create a data system feeding into all electronic information flows in respect of the Union rail network. Article 7 Guide on the application of the common specifications By 16 June 2019 at the latest, the Agency shall publish a guide on the application of the common specifications for the register of infrastructure (application guide). The Agency shall keep the application guide up to date. The application guide shall provide a reference to the relevant provisions of the technical specifications of interoperability for each parameter. Article 8 Repeal Implementing Decision 2014/880/EU is repealed. Article 9 Entry into force and application This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. It shall apply from 16 June 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 138, 26.5.2016, p. 44. (2) Commission Implementing Decision 2014/880/EU of 26 November 2014 on the common specifications of the register of railway infrastructure and repealing Implementing Decision 2011/633/EU (OJ L 356, 12.12.2014, p. 489). (3) Commission Implementing Regulation (EU) 2019/773 of 16 May 2019 on the technical specification for interoperability relating to the operation and traffic management subsystem of the rail system within the European Union and repealing Decision 2012/757/EU (See page 5 of this Official Journal). ANNEX 1. TECHNICAL SCOPE These specifications concern data about the following structural subsystems of the Union rail system: (a) the infrastructure subsystem; (b) the energy subsystem; (c) the trackside control-command and signalling subsystem. 2. PURPOSE The main purpose of the register of infrastructure is to set out transparent characteristics of the network and be used as a reference database. 2.1. Processes to be supported by the register of infrastructure The register of infrastructure shall support the following processes: (a) check before the use of authorised vehicles in accordance with Article 23 of Directive (EU) 2016/797; (b) design of mobile subsystems; (c) check of the feasibility of train services; (d) publication of rules and restrictions of a strictly local nature in accordance with Article 14(11) of Directive (EU) 2016/797; (e) verification of technical compatibility between fixed installations in accordance with point (b) of Article 18(4) of Directive (EU) 2016/797; (f) monitoring of the progress of interoperability in the Union rail system; (g) establishment of the network statement relating to the nature of infrastructure; (h) compilation of the Route Book referred to in Appendix D2 to Implementing Regulation (EU) 2019/773 in accordance with Article 6(2); (i) reuse of data in the register of infrastructure in other IT tools. 2.2. Specific requirements for the register of infrastructure The register of infrastructure shall: (a) provide the value of the parameters to be used to check the technical compatibility between vehicle and route; (b) provide relevant data to identify infrastructure characteristics of the intended area of use and facilitate the design of rolling stock and the feasibility check of train services; (c) enable Member States to include in the register of infrastructure rules and restrictions of a strictly local nature; (d) provide relevant data to facilitate the verification of the technical compatibility between a fixed subsystem and the network into which it is incorporated and to monitor the progress of interoperability of railway fixed installations; (e) provide the information necessary for the Route Book; (f) enable the use of the register of infrastructure as reference database for the network statement or other IT tools. 3. COMMON CHARACTERISTICS The characteristics set out in this Annex shall be common to all registers of infrastructure of the Member States. 3.1. Definitions For the purposes of this Annex, the following definitions shall apply: (1) section of line (SoL) means the part of line between adjacent operational points that may consist of several tracks; (2) operational point (OP) means any location for train service operations, where train services may begin and end or change route and where passenger or freight services may be provided; it includes locations at boundaries between Member States or infrastructure managers; (3) location point (LP) means any specific point on a track of a SoL where value of a parameter changes; (4) running track means any track used for train service movements; it does not include passing loops and meeting loops on plain line or track connections only required for train operation; (5) siding means any track within an operational point, which is not used for operational routing of a train. 3.2. Railway network structure for the register of infrastructure 3.2.1. For the purposes of the register of infrastructure, each Member State shall describe its railway network by sections of line and operational points. 3.2.2. Items to be published for section of line related to infrastructure, energy and track-side control-command and signalling subsystems shall be assigned to the infrastructure element running track. 3.2.3. Items to be published for operational point related to infrastructure subsystem shall be assigned to the infrastructure elements running track and siding. 3.3. Items for the register of infrastructure 3.3.1. Items shall be published in accordance with Table 1. 3.3.2. The register of infrastructure application guide referred to in Article 7 shall specify the specific format and the governance process of the data listed in Table 1 presented in one of the following ways: (a) a single or multiple selection from a predefined list; (b) a CharacterString or the predefined CharacterString; (c) a number indicated inside square brackets. 3.3.3. The value of a parameter shall be provided when it corresponds to a core parameter or when the corresponding item exists on the network that is described in accordance with the deadlines in Table 1. Parameters required for checking the vehicle-route compatibility are indicated as Needed for RC in accordance with Appendix D1 to Implementing Regulation (EU) 2019/773. Any information relevant to the parameters is provided in Table 1. When Table 1 refers to a document of the infrastructure manager, the infrastructure manager or the NRE in accordance with Article 5 shall submit such document to the Agency in an electronic format. Documents referred to in parameters 1.1.1.1.2.4.4, 1.1.1.1.6.4, 1.1.1.1.6.5, 1.1.1.3.7.1.3 and 1.1.1.3.11.3 shall be submitted in two EU languages. Table 1 Items for the register of infrastructure Number Title Data presentation Definition Core parameter Needed for RC Deadline to provide the parameter 1 MEMBER STATE 1.1 SECTION OF LINE 1.1.0.0.0 Generic information 1.1.0.0.0.1 Infrastructure manager (IM)'s code [AAAA] Infrastructure manager means anybody or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.0.0.0.2 National line identification CharacterString Unique line identification or unique line number within Member State. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.0.0.0.3 Operational point at start of section of line Predefined CharacterString Unique OP ID at start of section of line (kilometres increasing from start OP to the end OP). X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.0.0.0.4 Operational point at end of section of line Predefined CharacterString Unique OP ID at end of section of line (kilometres increasing from start OP to the end OP) X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.0.0.0.5 Length of section of line Predefined CharacterString Length between operational points at start and end of section of line. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.0.0.0.6 Nature of Section of Line Single selection from the predefined list: Regular SoL/Link Kind of section of line expressing size of presented data which depends on fact whether it connects OPs generated by division of a big node into several OPs or not. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1 RUNNING TRACK 1.1.1.0.0 Generic information 1.1.1.0.0.1 Identification of track CharacterString Unique track identification or unique track number within section of line X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.0.0.2 Normal running direction Single selection from the predefined list: N/O/B The normal running direction is:  the same as the direction defined by the start and end of the SoL: (N)  the opposite to the direction defined by the start and end of the SoL: (O)  both directions: (B) X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1 Infrastructure subsystem 1.1.1.1.1 Declarations of verification for track 1.1.1.1.1.1 EC declaration of verification for track relating to compliance with the requirements from technical specifications for interoperability (TSIs) applicable to infrastructure subsystem Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations in accordance with Commission Implementing Regulation (EU) 2019/250 (1). In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.1.2 EI declaration of demonstration (as defined Commission 2014/881/EU (2)) for track relating to compliance with the requirements from TSIs applicable to infrastructure subsystem Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified for EC declarations in Annex VII of Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.2 Performance parameters 1.1.1.1.2.1 Trans-European Network (TEN) classification of track Single selection from a predefined list Indication of the part of the trans-European network the line belongs to. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.2.1.2 TEN geographic information system identity (GIS ID) CharacterString Indication of the GIS ID of the section of TEN-T database to which the track belongs 1 January 2021 1.1.1.1.2.2 Category of line Single selection from a predefined list Classification of a line according to the INF TSI  Commission Regulation (EU) No 1299/2014 (3) X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.2.3 Part of a Railway Freight Corridor Single selection from a predefined list Indication whether the line is designated to a Railway Freight Corridor In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.2.4 Load capability Single selection from a predefined list A combination of the line category and speed at the weakest point of the track X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.2.4.1 National classification for load capability CharacterString National classification for load capability X 16 January 2020 1.1.1.1.2.4.2 Compliance of structures with the High Speed Load Model (HSLM) Single selection from the predefined list: Y/N For sections of line with a maximum permitted speed of 200 km/h or more. Information regarding the procedure to be used to perform the dynamic compatibility check X 16 January 2020 1.1.1.1.2.4.3 Railway location of structures requiring specific checks Predefined CharacterString: [ ± NNNN.NNN] + [CharacterString] Localisation of structures requiring specific checks X 16 January 2020 1.1.1.1.2.4.4 Document with the procedure(s) for static and dynamic route compatibility checks CharacterString Electronic document available in two EU languages from the IM stored by the Agency with:  precise procedures for the static and dynamic route compatibility checks; Or  relevant information for carrying out the checks for specific structures. X 16 January 2020 1.1.1.1.2.5 Maximum permitted speed [NNN] Nominal maximum operational speed on the line as a result of infrastructure, energy and control, command and signalling subsystem characteristics expressed in kilometres/hour. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.2.6 Temperature range Single selection from the predefined list: T1 (-25 to +40) T2 (-40 to +35) T3 (-25 to +45) Tx (-40 to +50) Temperature range for unrestricted access to the line according to European standard. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.2.7 Maximum altitude [+/-][NNNN] Highest point of the section of line above sea level in reference to Normal Amsterdam's Peil (NAP). X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.2.8 Existence of severe climatic conditions Single selection from the predefined list: Y/N Climatic conditions on the line are severe according to European standard. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.3 Line layout 1.1.1.1.3.1 Interoperable gauge Single selection from the predefined list: GA/GB,/GC/G1/DE3/S/IRL1/none Gauges GA, GB, GC, G1, DE3, S, IRL1 as defined in European standard. Parameter deleted. To be displayed for information 1.1.1.1.3.2 Multinational gauges Single selection from the predefined list: G2/GB1/GB2/none Multilateral gauge or international gauge other than GA, GB, GC, G1, DE3, S, IRL1 as defined in European standard. Parameter deleted. To be displayed for information 1.1.1.1.3.3 National gauges Single selection from a predefined list Domestic gauge as defined in European standard or other local gauge. Parameter deleted. To be displayed for information 1.1.1.1.3.1.1 Gauging Single selection from a predefined list Gauges as defined in European standard or other local gauges, including lower or upper part. In accordance with point 7.3.2.2 in Regulation (EU) No 1302/2014, sections of lines of the United Kingdom of Great Britain network may not have gauge reference profile. X X 16 January 2020 1.1.1.1.3.1.2 Railway location of particular points requiring specific checks Predefined CharacterString: [ ± NNNN.NNN] + [CharacterString] Location of particular points requiring specific checks due to deviations from gauging referred to in 1.1.1.1.3.1.1. X 16 January 2020 1.1.1.1.3.1.3 Document with the transversal section of the particular points requiring specific checks CharacterString Electronic document available from the IM stored by the Agency with the transversal section of the particular points requiring specific checks due to deviations from gauging referred to in 1.1.1.1.3.1.1. Where relevant, guidance for the check with the particular point may be attached to the document with the transversal section. X 16 January 2020 1.1.1.1.3.4 Standard combined transport profile number for swap bodies Single selection from a predefined list Coding for combined transport with swap bodies as defined in UIC Code (if the line belongs to the TEN). X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.3.5 Standard combined transport profile number for semi-trailers Single selection from a predefined list Coding for combined transport for semi-trailers as defined in UIC Code (if the line belongs to the TEN). X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.3.5.1 Specific information CharacterString Any relevant information from the IM relating to the line layout 1 January 2021 1.1.1.1.3.6 Gradient profile Predefined CharacterString: [ ± NN.N] ([ ± NNNN.NNN] repeated as many times as necessary Sequence of gradient values and locations of change in gradient X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.3.7 Minimum radius of horizontal curve [NNNNN] Radius of the smallest horizontal curve of the track in metres. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.4 Track parameters 1.1.1.1.4.1 Nominal track gauge Single selection from the predefined list 750/1000/1435/1520/1524/1600/1668/other A single value expressed in millimetres that identifies the track gauge. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.4.2 Cant deficiency [+/-] [NNN] Maximum cant deficiency expressed in millimetres defined as difference between the applied cant and a higher equilibrium cant the line has been designed for. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.4.3 Rail inclination [NN] An angle defining the inclination of the head of a rail relative to the running surface X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.4.4 Existence of ballast Single selection from the predefined list: Y/N Specifies whether track construction is with sleepers embedded in ballast or not. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.5 Switches and crossings 1.1.1.1.5.1 TSI compliance of in service values for switches and crossings Single selection from the predefined list: Y/N Switches and crossings are maintained to in service limit dimension as specified in TSI. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.5.2 Minimum wheel diameter for fixed obtuse crossings [NNN] Maximum unguided length of fixed obtuse crossings is based on a minimum wheel diameter in service expressed in millimetres. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.6 Track resistance to applied loads 1.1.1.1.6.1 Maximum train deceleration [N.N] Limit for longitudinal track resistance given as a maximum allowed train deceleration and expressed in metres per square second. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.6.2 Use of eddy current brakes Single selection from the predefined list: Allowed/allowed under conditions/allowed only for emergency brake/allowed under conditions only for emergency brake/not allowed Indication of limitations on the use of eddy current brakes. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.6.3 Use of magnetic brakes Single selection from the predefined list: Allowed/allowed under conditions/allowed under conditions only for emergency brake/allowed only for emergency brake/not allowed Indication of limitations on the use of magnetic brakes. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.6.4 Document with the conditions for the use of eddy current brakes CharacterString Electronic document available in two EU languages from the IM stored by the Agency with conditions for the use of eddy current brakes identified in 1.1.1.1.6.2. X 16 January 2020 1.1.1.1.6.5 Document with the conditions for the use of magnetic brakes CharacterString Electronic document available in two EU languages from the IM stored by the Agency with conditions for the use of magnetic brakes identified in 1.1.1.1.6.3. X 16 January 2020 1.1.1.1.7 Health, safety and environment 1.1.1.1.7.1 Use of flange lubrication forbidden Single selection from the predefined list: Y/N Indication whether the use of on-board device for flange lubrication is forbidden. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.7.2 Existence of level crossings Single selection from the predefined list: Y/N Indication whether level crossings (including pedestrian track crossing) exist on the section of line. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.7.3 Acceleration allowed near level crossing CharacterString Existence of limit for acceleration of train if stopping or recovering speed close to a level crossing expressed in a specific reference acceleration curve. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.7.4 Existence of trackside hot axle box detector (HABD) Single selection from the predefined list: Y/N Existence of trackside HABD X X 16 January 2020 1.1.1.1.7.5 Trackside HABD TSI compliant Single selection from the predefined list: Y/N Specific for the French, Italian and Swedish networks. Trackside hot axle box detector TSI compliant. X 16 January 2020 1.1.1.1.7.6 Identification of trackside HABD CharacterString Specific for the French, Italian and Swedish networks. Applicable if trackside HABD is not TSI compliant, identification of trackside hot axle box detector. X 16 January 2020 1.1.1.1.7.7 Generation of trackside HABD Single selection from a predefined list Specific for the French Italian and Swedish networks. Generation of trackside hot axle box detector. X 16 January 2020 1.1.1.1.7.8 Railway location of trackside HABD Predefined CharacterString: [ ± NNNN.NNN] + [CharacterString] Specific for the French Italian and Swedish networks. Applicable if trackside HABD is not TSI compliant, localisation of trackside hot axle box detector. X 16 January 2020 1.1.1.1.7.9 Direction of measurement of trackside HABD Single selection from the predefined list: N/O/B Specific for the French Italian and Swedish networks. Applicable if trackside HABD is not TSI compliant, direction of measurement of trackside hot axle box detector. If the direction of measurement is:  the same as the direction defined by the start and end of the SoL: (N)  the opposite to the direction defined by the start and end of the SoL: (O)  both directions: (B) X 16 January 2020 1.1.1.1.7.10 Steady red lights required Single selection from the predefined list: Y/N Sections where two steady red lights are required in accordance with Implementing Regulation (EU) 2019/773 1 January 2021 1.1.1.1.7.11 Belonging to a quieter route Single selection from the predefined list: Y/N Belonging to a quieter route in accordance with Article 5b of Commission Regulation (EU) No 1304/2014 (4). X 1 January 2021 1.1.1.1.8 Tunnel 1.1.1.1.8.1 IM's code [AAAA] Infrastructure Manager means anybody or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.8.2 Tunnel identification CharacterString Unique tunnel identification or unique number within Member State X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.8.3 Start of tunnel Predefined CharacterString: [Latitude (NN.NNNN) + Longitude ( ± NN.NNNN) + km ( ± N NNN.NNN)] Geographical coordinates in decimal degrees and km of the line at the beginning of a tunnel. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.8.4 End of tunnel Predefined CharacterString: [Latitude (NN.NNNN) + Longitude ( ± NN.NNNN) + km ( ± N NNN.NNN)] Geographical coordinates in decimal degrees and km of the line at the end of a tunnel. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.8.5 EC declaration of verification relating to compliance with the requirements from TSIs applicable to railway tunnel Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations in accordance with Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.8.6 EI declaration of demonstration (as defined in Recommendation 2014/881/EU) relating to compliance with the requirements from TSIs applicable to railway tunnel Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified for EC declarations in Annex VII of Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.8.7 Length of tunnel [NNNNN] Length of a tunnel in metres from entrance portal to exit portal. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.8.8 Cross section area [NNN] Smallest cross section area in square metres of the tunnel In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.8.8.1 Compliance of the tunnel with INF TSI Y/N compliance of the tunnel with INF TSI at the maximum permitted speed X 1 January 2021 1.1.1.1.8.8.2 Document available from the IM with precise description of the tunnel CharacterString Electronic document available from the IM stored by the Agency with precise description of the clearance gauge and geometry of the tunnel 1 January 2021 1.1.1.1.8.9 Existence of emergency plan Single selection from predefined list: Y/N Indication whether emergency plan exists. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.8.10 Fire category of rolling stock required Single selection from the predefined list: A/B/none Categorisation on how a passenger train with a fire on board will continue to operate for a defined time period. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.1.8.11 National fire category of rolling stock required CharacterString Categorisation on how a passenger train with a fire on board will continue to operate for a defined time period. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2 Energy subsystem 1.1.1.2.1 Declarations of verification for track 1.1.1.2.1.1 EC declaration of verification for track relating to compliance with the requirements from TSIs applicable to energy subsystem Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations in accordance with Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.1.2 EI declaration of demonstration (as defined Recommendation 2014/881/EU) for track relating to compliance with the requirements from TSIs applicable to energy subsystem Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified for EC declarations in Annex VII of Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.2 Contact line system 1.1.1.2.2.1.1 Type of contact line system Single selection from the predefined list: Overhead contact line (OCL) Third Rail Fourth Rail Not electrified Indication of the type of the contact line system. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.2.1.2 Energy supply system (Voltage and frequency) Single selection from the predefined list: AC 25kV-50Hz/ AC 15kV-16.7 Hz/ DC 3kV/ DC 1.5 kV/ DC (Specific Case FR)/ DC 750V/ DC 650V/ DC 600V/ other Indication of the traction supply system (nominal voltage and frequency) X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.2.1.3 Umax2 for lines referred to in point 7.4.2.2.1 of Regulation (EU) No 1301/2014. [NNNNNN] Specific for the French network Highest non-permanent voltage according to EN50163 for the lines referred to in point 7.4.2.2.1 of Regulation (EU) No 1301/2014. X 16 January 2020 1.1.1.2.2.2 Maximum train current [NNNN] Indication of the maximum allowable train current expressed in amperes. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.2.3 Maximum current at standstill per pantograph [NNN] Indication of the maximum allowable train current at standstill for DC systems expressed in amperes. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.2.4 Permission for regenerative braking Single selection from the predefined list: Y/N/Only if the vehicle is able to detect emergency shutdown in accordance with EN 50 388 Indication whether regenerative braking is permitted, not permitted, or permitted under specific conditions. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.2.5 Maximum contact wire height [N.NN] Indication of the maximum contact wire height expressed in metres. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.2.6 Minimum contact wire height [N.NN] Indication of the minimum contact wire height expressed in metres. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.3 Pantograph 1.1.1.2.3.1 Accepted TSI compliant pantograph heads Single selection from a predefined list Indication of TSI compliant pantograph heads which are allowed to be used. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.3.2 Accepted other pantograph heads Single selection from a predefined list Indication of pantograph heads which are allowed to be used X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.3.3 Requirements for number of raised pantographs and spacing between them, at the given speed Predefined CharacterString: [N] [NNN] [NNN] Indication of maximum number of raised pantographs per train allowed and minimum spacing centre line to centre line of adjacent pantograph heads, expressed in metres, at the given speed. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.3.4 Permitted contact strip material Single selection from a predefined list Indication of which contact strip materials are permitted to be used. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.4 OCL separation sections 1.1.1.2.4.1.1 Phase separation Single selection from predefined list: Y/N Indication of existence of phase separation and required information. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.4.1.2 Information on phase separation Predefined CharacterString Indication of required several information on phase separation In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.4.2.1 System separation Single selection from the predefined list: Y/N Indication of existence of system separation In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.4.2.2 Information on system separation Predefined CharacterString Indication of required several information on system separation In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.4.3 Distance between signboard and phase separation ending [N] Specific for route compatibility check on French network. Distance between the signboard authorizing the driver to raise pantograph or close the circuit breaker after passing the phase separation and the end of the phase separation section. X 16 January 2020 1.1.1.2.5 Requirements for rolling stock 1.1.1.2.5.1 Current or power limitation on board required Single selection from the predefined list: Y/N Indication of whether an on board current or power limitation function on vehicles is required. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.5.2 Contact force permitted CharacterString Indication of contact force allowed expressed in newton. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.2.5.3 Automatic dropping device required Single selection from the predefined list: Y/N Indication of whether an automatic dropping device (ADD) required on the vehicle. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3 Control  command and signalling subsystem 1.1.1.3.1 Declarations of verification for track 1.1.1.3.1.1 EC declaration of verification for track relating to compliance with the requirements from TSIs applicable to control, command signalling subsystem Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations in accordance with Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.2 TSI compliant train protection system (ETCS) 1.1.1.3.2.1 European Train Control System (ETCS) level Single selection from a predefined list ETCS application level related to the track side equipment. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.2.2 ETCS baseline Single selection from a predefined list ETCS baseline installed lineside. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.2.3 ETCS infill necessary for line access Single selection from the predefined list: Y/N Indication whether infill is required to access the line for safety reasons. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.2.4 ETCS infill installed line-side Single selection from the predefined list: None/Loop/GSM-R infill/Loop & GSM-R infill Information about installed trackside equipment capable to transmit infill information by loop or Global System for Mobile communications for Railways (GSM-R) for level 1 installations. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.2.5 ETCS national packet 44 application implemented Single selection from the predefined list: Y/N Indication whether data for national applications is transmitted between track and train. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.2.6 Existence of operating restrictions or conditions Single selection from the predefined list: Y/N Indication whether restrictions or conditions due to partial compliance with the CCS TSI  Commission Regulation (EU) 2016/919 (5) exist. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.2.7 Optional ETCS functions CharacterString Optional ETCS functions which might improve operation on the line. Parameter deleted. To be displayed for information 1.1.1.3.2.8 Train integrity confirmation from on-board necessary for line access Single selection from the predefined list: Y/N Indication whether train confirmation from on-board is required to access the line for safety reasons. X 16 January 2020 1.1.1.3.2.9 ETCS system compatibility Single selection from a predefined list ETCS requirements used for demonstrating technical compatibility X 16 January 2020 1.1.1.3.2.10 ETCS M_version Single selection from a predefined list ETCS M_version according to SRS 7.5.1.9 1 January 2021 1.1.1.3.3 TSI compliant radio (GSM-R) 1.1.1.3.3.1 GSM-R version Single selection from a predefined list GSM-R functional requirements specification (FRS) and system requirements specification (SRS) version number installed lineside. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.3.2 Number of active GSM-R mobiles (EDOR) or simultaneous communication session on board for ETCS level 2 or level 3 needed to perform radio block centre handovers without having an operational disruption Single selection from the predefined list: 1/2 Number of simultaneous communication session on board for ETCS level 2 or level 3 required for a smooth running of the train. This relates to the radio block centre (RBC) handling of communication sessions. Not safety critical and no matter of interoperability. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.3.3 Optional GSM-R functions Single selection from a predefined list Use of optional GSM-R functions which might improve operation on the line. They are for information only and not for network access criteria. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.3.3.1 Additional information on network characteristics Characterstring Any additional information on network characteristics or corresponding document available from the IM and stored by the Agency, e.g.; interference level, leading to the recommendation of additional on-board protection 1 January 2021 1.1.1.3.3.3.2 GPRS for ETCS Selection from the predefined list: Y/N Indication if GPRS can be used for ETCS 1 January 2021 1.1.1.3.3.3.3 Area of implementation of GPRS CharacterString Indication of the area in which GPRS can be used for ETCS 1 January 2021 1.1.1.3.3.4 Use of group 555 Selection from the predefined list: Y/N Indication if group 555 is used X 16 January 2020 1.1.1.3.3.5 GSM-R networks covered by a roaming agreement Single selection from a predefined list List of GSM-R networks which are covered by a roaming agreement X 16 January 2020 1.1.1.3.3.6 Existence of Roaming to public networks Selection from the predefined list: Y/N In case of Y, provide the name of the public network: Existence of roaming to a public networks 1 January 2021 1.1.1.3.3.7 Details on roaming to public networks Character string If roaming to public networks is configured, please indicate to which networks, for which users and in which areas. 1 January 2021 1.1.1.3.3.8 No GSMR coverage selection from the predefined list: Y/N Indication if there is a no GSMR coverage X 1 January 2021 1.1.1.3.3. 9 Radio system compatibility voice Single selection from a predefined list Radio requirements used for demonstrating technical compatibility voice X 16 January 2020 1.1.1.3.3.10 Radio system compatibility data Single selection from a predefined list Radio requirements used for demonstrating technical compatibility data X 16 January 2020 1.1.1.3.4 Train detection systems fully compliant with the TSI 1.1.1.3.4.1 Existence of train detection system fully compliant with the TSI: Single selection from the predefined list: Y/N Indication if there is any train detection system installed and fully compliant with the CCS TSI  Regulation (EU) 2016/919 requirements. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.5 Train protection legacy systems 1.1.1.3.5.1 Existence of other train protection, control and warning systems installed Train protection system Single selection from the predefined list: Y/N Indication if other train protection, control and warning systems in normal operation are installed lineside. Parameter deleted. To be displayed for information 1.1.1.3.5.2 Need for more than one train protection, control and warning system required on-board Single selection from the predefined list Indication whether more than one train protection, control and warning system is required to be on-board and active simultaneously. Parameter deleted. To be displayed for information 1.1.1.3.5.3 Train protection legacy system Single selection from the predefined list Indication of which class B system is installed X X 16 January 2020 1.1.1.3.6 Radio Legacy Systems 1.1.1.3.6.1 Other radio systems installed (Radio Legacy Systems) Single selection from the predefined list Indication of radio legacy systems installed. X X 16 January 2020 1.1.1.3.7 Train detection systems not fully compliant with the TSI 1.1.1.3.7.1.1 Type of train detection system Single selection from the predefined list: track circuit/wheel detector/loop Indication of types of train detection systems installed. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.1.2 Type of track circuits or axle counters to which specific checks are needed Single selection from the predefined list Indication of types of train detection systems to which specific checks are needed. X 16 January 2020 1.1.1.3.7.1.3 Document with the procedure(s) related to the type of train detection systems declared in 1.1.1.3.7.1.2 CharacterString Electronic document available in two EU languages from the IM stored by the Agency with precise procedures for the specific check to be performed for train detection systems identified in 1.1.1.3.7.1.2. X 16 January 2020 1.1.1.3.7.1.4 Section with train detection limitation Single selection from the predefined list: Y/N Specific for route compatibility check on French network. Sections with:  Tonnage circulated per track is inferior to 15 000 tons/day/track  Directional Interlocking  45-second delay for directional interlocking  Installation with track circuit announcement  Absence of a shunting assistance pedal in the normal direction of circulation for non-reversible double track lines  Absence of a shunting assistance pedal regardless of the direction of traffic for single track lines and tracks for two way working  Absence of a pedal announcement mechanism  45-second delay for specific announcement reset devices X 16 January 2020 1.1.1.3.7.2.1 TSI compliance of maximum permitted distance between two consecutive axles Single selection from the predefined list: TSI compliant/TSI not compliant Indication whether required distance is compliant with the TSI. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.2.2 Maximum permitted distance between two consecutive axles in case of TSI non-compliance [NNNNN] Indication of maximum permitted distance between two consecutive axles in case of TSI non-compliance, given in millimetres. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.3 Minimum permitted distance between two consecutive axles [NNNN] Indication of distance given in millimetres. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.4 Minimum permitted distance between first and last axle [NNNNN] Indication of distance given in millimetres. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.5 Maximum distance between end of train and first axle [NNNN] Indication of maximum distance between end of train and first axle given in millimetres applicable for both sides (front and rear) of a vehicle or train. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.6 Minimum permitted width of the rim [NNN] Indication of width given in millimetres. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.7 Minimum permitted wheel diameter [NNN] Indication of wheel diameter given in millimetres. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.8 Minimum permitted thickness of the flange [NN.N] Indication of flange thickness given in millimetres. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.9 Minimum permitted height of the flange [NN.N] Indication of height of flange given in millimetres. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.10 Maximum permitted height of the flange [NN.N] Indication of height of flange given in millimetres. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.11 Minimum permitted axle load [NN.N] Indication of load given in tons. Parameter deleted. To be displayed for information 1.1.1.3.7.11.1 Minimum permitted axle load per category of vehicle Single selection from a predefined list Indication of load given in tons depending of the category of vehicle. 1 January 2021 1.1.1.3.7.12 TSI compliance of rules for metal-free space around wheels Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.13 TSI compliance of rules for vehicle metal construction Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.14 TSI compliance of ferromagnetic characteristics of wheel material required Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.15.1 TSI compliance of maximum permitted impedance between opposite wheels of a wheelset Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.15.2 Maximum permitted impedance between opposite wheels of a wheelset when not TSI compliant [N.NNN] The value of maximum permitted impedance given in ohm in case of TSI non-compliance In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.16 TSI compliance of sanding Single selection from predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI or not Parameter deleted. To be displayed for information 1.1.1.3.7.17 Maximum amount of sand Single selection from a predefined list Maximum amount of sand within 30s given in grams accepted on the track 1 January 2021 1.1.1.3.7.18 Sanding override by driver required Single selection from the predefined list: Y/N Indication whether possibility to activate/deactivate sanding devices by driver, according to instructions from the Infrastructure Manager, is required or not. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.19 TSI Compliance of rules on sand characteristics Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.20 Existence of rules on on-board flange lubrication Single selection from the predefined list: Y/N Indication whether rules for activation or deactivation of flange lubrication exist. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.21 TSI compliance of rules on the use of composite brake blocks Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.22 TSI compliance of rules on shunt assisting devices Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.7.23 TSI compliance of rules on combination of RST characteristics influencing shunting impedance Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.8 Transitions between systems 1.1.1.3.8.1 Existence of switch over between different protection, control and warning systems while running Single selection from the predefined list: Y/N Indication whether a switch over between different systems whilst running exist In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.8.2 Existence of switch over between different radio systems Single selection from the predefined list: Y/N Indication whether a switch over between different radio systems and no communication system whilst running exist In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.9 Parameters related to electromagnetic interferences 1.1.1.3.9.1 Existence and TSI compliance of rules for magnetic fields emitted by a vehicle Single selection from the predefined list: none/TSI compliant/not TSI compliant Indication whether rules exist and are compliant with the TSI. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.9.2 Existence and TSI compliance of limits in harmonics in the traction current of vehicles Single selection from the predefined list: none/TSI compliant/not TSI compliant Indication whether rules exist and are compliant with the TSI. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.10 Line-side system for degraded situation 1.1.1.3.10.1 ETCS level for degraded situation Single selection from a predefined list ERTMS/ETCS application level for degraded situation related to the track side equipment. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.10.2 Other train protection, control and warning systems for degraded situation Single selection from a predefined list Indication of existence of other system than ETCS for degraded situation. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.11 Brake related parameters 1.1.1.3.11.1 Maximum braking distance requested [NNNN] The maximum value of the braking distance [in metres] of a train shall be given for the maximum line speed. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.1.1.3.11.2 Availability by the IM of additional information Single selection from the predefined list: Y/N Availability by the IM of additional information as defined in point (2) of point 4.2.2.6.2 of the Annex to Regulation (EU) 2019/773 X X 16 January 2020 1.1.1.3.11.3 Documents available by the IM relating to braking performance CharacterString Electronic document available in two EU languages from the IM stored by the Agency providing additional information as defined in point (2) of point 4.2.2.6.2 of the Annex to Implementing Regulation (EU) 2019/773. X 16 January 2020 1.1.1.3.12 Other CCS related parameters 1.1.1.3.12.1 Tilting supported Single selection from the predefined list: Y/N Indication whether tilting functions are supported by ETCS. Parameter deleted. To be displayed for information 1.1.1.4 Rules and restrictions 1.1.1.4.1 Existence of rules and restrictions of a strictly local nature Single selection from the predefined list: Y/N Existence of rules and restrictions of a strictly local nature 1 January 2021 1.1.1.4.2 Documents regarding the rules or restrictions of a strictly local nature available by the IM CharacterString Electronic document available from the IM stored by the Agency providing additional information 1 January 2021 1.2 OPERATIONAL POINT 1.2.0.0.0 Generic information 1.2.0.0.0.1 Name of operational point CharacterString Name normally related to the town or village or to traffic control purpose X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.0.0.0.2 Unique OP ID Predefined CharacterString: [AA+AAAAAAAAAA] Code composed of country code and alphanumeric OP code. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.0.0.0.3 OP TAF TAP primary code Predefined CharacterString: [AANNNNN] Primary code developed for TAF/TAP. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.0.0.0.4 Type of operational point Single selection from a predefined list Type of facility in relation to the dominating operational functions. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.0.0.0.4.1 Type of track gauge changeover facility CharacterString Type of track gauge changeover facility X 16 January 2020 1.2.0.0.0.5 Geographical location of operational point Predefined CharacterString: [Latitude (NN.NNNN) + Longitude ( ± NN.NNNN)] Geographical coordinates in decimal degrees normally given for the centre of the OP. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.0.0.0.6 Railway location of Operational point Predefined CharacterString: [NNN.NNN] + [CharacterString] Kilometre related to line identification defining the location of the OP. This will normally be in the centre of the OP. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1 RUNNING TRACK 1.2.1.0.0 Generic information 1.2.1.0.0.1 IM's code [AAAA] Infrastructure manager means any body or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.0.2 Identification of track CharacterString Unique track identification or unique track number within OP X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.1 Declarations of verification for track 1.2.1.0.1.1 EC declaration of verification for track relating to compliance with the requirements from TSIs applicable to infrastructure subsystem Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations in accordance with Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.1.2 EI declaration of demonstration (as defined Recommendation 2014/881/EU) relating to compliance with the requirements from TSIs applicable to infrastructure subsystem Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified for EC declarations in Annex VII of Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.2 Performance parameters 1.2.1.0.2.1 TEN classification of track Single selection from the predefined list: Part of the TEN-T Comprehensive Network/Part of the TEN-T Core Freight Network/Part of the TEN-T Core Passenger Network/Off-TEN Indication of the part of the trans-European network the track belongs to. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.2.2 Category of line: Single selection from a predefined list Classification of a line according to the INF TSI  Regulation (EU) No 1299/2014. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.2.3 Part of a Railway Freight Corridor Single selection from a predefined list Indication whether the line is designated to a Railway Freight Corridor In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.3 Line layout 1.2.1.0.3.1 Interoperable gauge Single selection from the predefined list: GA/GB/GC/G1/DE3/S/IRL1/none Gauges GA, GB, GC, G1, DE3, S, IRL1 as defined in European standard. Parameter deleted. To be displayed for information 1.2.1.0.3.2 Multinational gauges: Single selection from the predefined list: G2/GB1/GB2/none Multilateral gauge or international gauge other than GA, GB, GC, G1, DE3, S, IRL1 as defined in European standard. Parameter deleted. To be displayed for information 1.2.1.0.3.3 National gauges Single selection from a predefined list Domestic gauge as defined in European standard or other local gauge. Parameter deleted. To be displayed for information 1.2.1.0.3.4 Gauging Single selection from a predefined list Gauges as defined in European standard or other local gauges, including lower or upper part. X X 16 January 2020 1.2.1.0.3.5 Railway location of particular points requiring specific checks Predefined CharacterString: [ ± NNNN.NNN] + [CharacterString] Location of particular points requiring specific checks due to deviations from gauging referred to in 1.2.1.0.3.4. X 16 January 2020 1.2.1.0.3.6 Document with the transversal section of the particular points requiring specific checks CharacterString Electronic document available from the IM stored by the Agency with the transversal section of the particular points requiring specific checks due to deviations from gauging referred to in 1.2.1.0.3.4. Where relevant, guidance for the check with the particular point may be attached to the document with the transversal section. X 16 January 2020 1.2.1.0.4 Track parameters 1.2.1.0.4.1 Nominal track gauge Single selection from the predefined list: 750/1000/1435/1520/1524/1600/1668/other A single value expressed in millimetres that identifies the track gauge. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.5 Tunnel 1.2.1.0.5.1 IM's code [AAAA] Infrastructure manager means any body or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.5.2 Tunnel identification CharacterString Unique tunnel identification or unique tunnel number within MS X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.5.3 EC declaration of verification for tunnel relating to compliance with the requirements from TSIs applicable to railway tunnel CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations in accordance with Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.5.4 EI declaration of demonstration (as defined Recommendation 2014/881/EU) for tunnel relating to compliance with the requirements from TSIs applicable to railway tunnel Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified for EC declarations in Annex VII of Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.5.5 Length of tunnel [NNNNN] Length of a tunnel in metres from entrance portal to exit portal. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.5.6 Existence of emergency plan Single selection from the predefined list: Y/N Indication whether emergency plan exists. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.5.7 Fire category of rolling stock required Single selection from the predefined list: A/B/none Categorisation how a passenger train with a fire on board will continue to operate for a defined time period X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.5.8 National fire category of rolling stock required CharacterString Categorisation how a passenger train with a fire on board will continue to operate for a defined time period  according to national rules if they exist X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.5.9 Diesel or other thermal traction allowed Single selection from the predefined list: Y/N Indication whether it is allowed to use diesel or other thermal traction in the tunnel 1 January 2021 1.2.1.0.6 Platform 1.2.1.0.6.1 IM's code [AAAA] Infrastructure manager means any body or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.6.2 Identification of platform CharacterString Unique platform identification or unique platform number within OP X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.6.3 TEN Classification of platform Single selection from the predefined list: Part of the TEN-T Comprehensive Network/Part of the TEN-T Core Freight Network/Part of the TEN-T Core Passenger Network/Off-TEN Indicates the part of the trans-European network the platform belongs to. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.6.4 Usable length of platform [NNNN] The maximum continuous length (expressed in metres) of that part of platform in front of which a train is intended to remain stationary in normal operating conditions for passengers to board and alight from the train, making appropriate allowance for stopping tolerances. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.6.5 Height of platform Single selection from the predefined list: 250/280/550/760/300-380/200/580/680/685/730/840/900/915/920/960/1100/other Distance between the upper surface of platform and running surface of the neighbouring track. It is the nominal value expressed in millimetres. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.6.6 Existence of platform assistance for starting train Single selection from the predefined list: Y/N Indication of existence of equipment or staff supporting the train crew in starting the train. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.1.0.6.7 Range of use of the platform boarding aid [NNNN] Information of the train access level for which the boarding aid can be used. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2 SIDING 1.2.2.0.0 Generic information 1.2.2.0.0.1 IM's code [AAAA] Infrastructure manager means any body or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.0.2 Identification of siding CharacterString Unique siding identification or unique siding number within OP X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.0.3 TEN Classification of siding Single selection from the predefined list: Part of the TEN-T Comprehensive Network/Part of the TEN-T Core Freight Network/Part of the TEN-T Core Passenger Network/Off-TEN Indicates the part of the trans-European network the siding belongs to. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.1 Declaration of verification for siding 1.2.2.0.1.1 EC declaration of verification for siding relating to compliance with the requirements from TSIs applicable to infrastructure subsystem Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations in accordance with Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.1.2 EI declaration of demonstration (as defined Recommendation 2014/881/EU) for siding relating to compliance with the requirements from TSIs applicable to infrastructure subsystem Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified for EC declarations in Annex VII of Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.2 Performance parameter 1.2.2.0.2.1 Usable length of siding [NNNN] Total length of the siding/stabling track expressed in metres where trains can be parked safely. X X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.3 Line layout 1.2.2.0.3.1 Gradient for stabling tracks [NN.N] Maximum value of the gradient expressed in millimetres per metre. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.3.2 Minimum radius of horizontal curve [NNN] Radius of the smallest horizontal curve, expressed in metres. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.3.3 Minimum radius of vertical curve [NNN+NNN] Radius of the smallest vertical curve expressed in metres. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.4 Fixed installations for servicing trains 1.2.2.0.4.1 Existence of toilet discharge Single selection from the predefined list: Y/N Indication whether exists an installation of toilet discharge (fixed installation for servicing trains) as defined in INF TSI  Regulation (EU) No 1299/2014. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.4.2 Existence of external cleaning facilities Single selection from the predefined list: Y/N Indication whether exists an installation of external cleaning facility (fixed installation for servicing trains) as defined in INF TSI  Regulation (EU) No 1299/2014. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.4.3 Existence of water restocking Single selection from the predefined list: Y/N Indication whether exists an installation of water restocking (fixed installation for servicing trains) as defined in INF TSI  Regulation (EU) No 1299/2014. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.4.4 Existence of refuelling Single selection from the predefined list: Y/N Indication whether exists an installation of refuelling (fixed installation for servicing trains) as defined in INF TSI  Regulation (EU) No 1299/2014. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.4.5 Existence of sand restocking Single selection from the predefined list: Y/N Indication whether an installation of sand restocking exists (fixed installation for servicing trains). X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.4.6 Existence of electric shore supply Single selection from the predefined list: Y/N Indication whether exists an installation of electric shore supply (fixed installation for servicing trains). X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.5 Tunnel 1.2.2.0.5.1 IM's code [AAAA] Infrastructure manager means any body or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.5.2 Tunnel identification CharacterString Unique tunnel identification or unique number within Member State X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.5.3 EC declaration of verification for tunnel relating to compliance with the requirements from TSIs applicable to railway tunnel Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations in accordance with Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.5.4 EI declaration of demonstration (as defined Recommendation 2014/881/EU) for tunnel relating to compliance with the requirements from TSIs applicable to railway tunnel Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified for EC declarations in Annex VII of Commission Implementing Regulation (EU) 2019/250. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.5.5 Length of tunnel [NNNNN] Length of a tunnel in metres from entrance portal to exit portal. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.5.6 Existence of emergency plan Single selection from the predefined list: Y/N Indication whether emergency plan exists. In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.5.7 Fire category of rolling stock required Single selection from the predefined list: A/B/none Categorisation how a passenger train with a fire on board will continue to operate for a defined time period. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.5.8 National fire category of rolling stock required CharacterString Categorisation how a passenger train with a fire on board will continue to operate for a defined time period  according to national rules if they exist. X In accordance with Implementing Decision 2014/880/EU and by 16 March 2019 at the latest 1.2.2.0.6 Contact line system 1.2.2.0.6.1 Maximum current at standstill per pantograph [NNN] Indication of the maximum allowable train current at standstill for DC systems expressed in amperes. X 16 January 2020 1.2.3 Rules and restrictions 1.2.3.1 Existence of rules and restrictions of a strictly local nature Single selection from the predefined list: Y/N Existence of rules and restrictions of a strictly local nature 1 January 2021 1.2.3.2 Documents regarding the rules or restrictions of a strictly local nature available by the IM CharacterString Electronic document available from the IM stored by the Agency providing additional information 1 January 2021 4. HIGH LEVEL SYSTEM OVERVIEW 4.1. Register of infrastructure system The architecture of the registers of infrastructure system shall be as follows. Figure 1 RINF system 4.2. Administration of the RINF application The RINF application shall be a web-based application set up, managed, maintained and administered by the Agency. The Agency shall make available to the national registration entities (NREs) the following files and documents to be used for the setting up of the registers of infrastructure and connecting them with the RINF application: (a) user manual; (b) specification of the structure of the files for the transmission of data; (c) description of codes for preparing the files  Guide describing the validation process of the transmitted files. 4.3. Minimum required functionality of the RINF application The RINF application shall provide at least the following functionalities: (a) user management: the RINF application administrator must be able to manage users' access rights; (b) information auditing: the RINF application administrator must be able to view the logs of all user activity performed on the RINF application as a list of the activities that have been performed by RINF application users within a particular timeframe; (c) connectivity and authentication: the registered RINF application users must be able to connect to the RINF application via internet and use its functionalities according to their rights; (d) prepare files for infrastructure managers users; (e) merge files for national registration entity users; (f) search for the register of infrastructure data including OPs and/or SoLs, including data validity dates; (g) select an OP or a SoL and view its details: the RINF application users must be able to define a geographical area using the map interface and the RINF application provides the available data requested by the users for this area; (h) view information for a specified subset of lines and OPs in a defined area via a map interface; (i) visual representation of items of the register of infrastructure on a digital map: the users, through the RINF application, must be able to navigate, select an item depicted on the map and retrieve any relevant information; (j) visual representation of data of the register of infrastructure allowing publication of thematic maps; (k) list SoLs and OPs which are part of a route defined by the user and export the corresponding characteristics; (l) deliver a certificate each time the export of characteristics resulting from a search is intended to be used by a railway undertaking in accordance with Article 23(1) of Directive (EU) 2016/797; (m) application programming interface (API); (n) validation, upload and reception of the data sets provided by a national register entity. 4.4. Operating mode The register of infrastructure system shall provide two main interfaces via the RINF application: (a) one which is to be used by Member States in order to submit their set of data; (b) the other which is to be used by RINF application users in order to connect to the system and retrieve information. Pending the evolution of the RINF application to allow infrastructure managers to update information directly in it, the RINF application central database shall be fed with copies of the sets of data maintained by each Member State. In particular, NREs shall create files that encapsulate the full set of data following the specifications of Table 1 and submit it to the RINF application in accordance with Article 5. NREs shall upload the files to the RINF application through a dedicated interface provided for this operation. A specific module shall facilitate the validation and uploading of data provided by NREs. The RINF application central database shall make data sent by NREs publicly available without any modification. The basic functionality of the RINF application shall allow users to search and retrieve data of register of infrastructure. The RINF application shall retain the complete historical record of data made available by NREs. Those records shall be stored for two years from the date of withdrawal of the data. The Agency, as administrator of the RINF application, shall provide access to users upon request. Answers to the queries initiated by the RINF application users shall be provided within 24 hours from the moment the query was initiated. 4.5. Availability The RINF application shall be available seven days a week. The unavailability of the system shall be minimal during maintenance. In the case of failure outside the normal working hours of the Agency, the actions to restore the service shall start the next Agency working day. 5. APPLICATION GUIDE FOR THE COMMON SPECIFICATIONS The application guide for the common specifications referred to in Article 7 shall be made publicly available by the Agency on its website and updated as appropriate. It shall provide extended definitions of all the objects and parameters of the register of infrastructure and guidance on the most common situations and on solutions for modelling the railway network. It shall contain in particular: (a) description of the functionalities provided by the RINF application; (b) items and their corresponding description as specified as section 3.3 and in Table 1. For each field, at least its format, limit of value, conditions under which parameter is applicable and mandatory, railway technical rules for parameters values, reference to TSIs and other technical documents related to items of the register of infrastructure; (c) detailed definitions and specifications for parameters; (d) presentation of provisions for modelling the network and collecting data with relevant explanations and examples; (e) procedures for validation and submission of data from registers of infrastructure of the Member States to the RINF application. The application guide shall provide explanations on the specifications referred to in this Annex which are necessary for the proper development of the register of infrastructure system. (1) Commission Implementing Regulation (EU) 2019/250 of 12 February 2019 on the templates for EC declarations and certificates for railway interoperability constituents and subsystems, on the model of declaration of conformity to an authorised railway vehicle type and on the EC verification procedures for subsystems in accordance with Directive (EU) 2016/797 of the European Parliament and of the Council and repealing Commission Regulation (EU) No 201/2011 (OJ L 42, 13.2.2019, p. 9). (2) Commission Recommendation 2014/881/EU of 18 November 2014 on the procedure for demonstrating the level of compliance of existing railway lines with the basic parameters of the technical specifications for interoperability (OJ L 356, 12.12.2014, p. 520). (3) Commission Regulation (EU) No 1299/2014 of 18 November 2014 on the technical specifications for interoperability relating to the infrastructure subsystem of the rail system in the European Union (OJ L 356, 12.12.2014, p. 1). (4) Commission Regulation (EU) No 1304/2014 of 26 November 2014 on the technical specification for interoperability relating to the subsystem rolling stock  noise amending Decision 2008/232/EC and repealing Decision 2011/229/EU (OJ L 356, 12.12.2014, p. 421). (5) Commission Regulation (EU) 2016/919 of 27 May 2016 on the technical specification for interoperability relating to the control-command and signalling subsystems of the rail system in the European Union (OJ L 158, 15.6.2016, p. 1).